UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7302



In Re: MARCUS DUKE SHELTON,

                                                          Petitioner.



             On Petition for Writ of Error Coram Nobis.


Submitted:   November 9, 2000           Decided:    November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marcus Duke Shelton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcus Duke Shelton petitions this court for a writ of error

coram nobis, 28 U.S.C. § 1651(a) (1994), to invalidate his 1998

Virginia conviction for assault.     This court has no jurisdiction

under § 1651(a) to alter the judgment of a Virginia trial court.

See Lowery v. McCaughtry, 954 F.2d 422, 423 (7th Cir. 1992);

Sinclair v. Louisiana, 679 F.2d 513, 514-15 (5th Cir. 1982).     To

the extent that Shelton seeks review of the Virginia trial court’s

denial of his state petition, we do not have jurisdiction to review

that court’s decision. See 28 U.S.C. §§ 1291-1296 (1994). Accord-

ingly, we deny Shelton’s petition.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                2